                         Case 2:19-cv-02140-GMN-NJK Document 6 Filed 01/07/20 Page 1 of 2



                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 PRISCILLA L. O’BRIANT
                      Nevada Bar No. 010171
                    3 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    4 Las Vegas, Nevada 89118
                      702.893.3383
                    5 FAX: 702.893.3789
                      Attorneys for Defendant USAA Savings Bank
                    6

                    7                                UNITED STATES DISTRICT COURT
                                                          DISTRICT OF NEVADA
                    8
                                                             SOUTHERN DIVISION
                    9

                   10
                        ANDREW HENDRICKSON,                                Case No. 2:19-cv-02140
                   11
                        Plaintiff,                                         STIPULATION AND ORDER FOR
                   12                                                      EXTENSION OF TIME TO RESPOND TO
                        v.                                                 COMPLAINT
                   13
                        USAA SAVINGS BANK,                                 FIRST REQUEST
                   14
                        Defendant.
                   15

                   16            The parties, by and through their undersigned counsel of record, agree that Defendant
                   17 USAA Savings Bank (“USAA SB”) shall have an additional eight days of time from January 7,

                   18 2020 until and including January 15, 2020, in which to answer or otherwise plead or move in

                   19 response to the Complaint (Doc. 1) filed in this action by Andrew Hendrickson (“Plaintiff’).

                   20            This is the first extension of time requested by counsel for filing Defendant USAA SB’s
                   21 response to Plaintiff’s Complaint.

                   22 / / /

                   23 / / /

                   24 / / /

                   25 / / /

                   26 / / /

                   27 / / /

                   28 / / /
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4852-0224-1712.1
ATTORNEYS AT LAW
                         Case 2:19-cv-02140-GMN-NJK Document 6 Filed 01/07/20 Page 2 of 2



                    1            Reasons for Extension

                    2            USAA SB requests a brief extension to complete their review of the averments contained

                    3 in the Complaint and prepare its response. Therefore the parties have agreed to this extension.

                    4 This brief extension will not prejudice any party or cause undue delay.

                    5    Dated this 6th of January, 2020                   Dated this 6th of January, 2020

                    6

                    7    /s/ Priscilla L. O’Briant                          /s/ Matthew K. Higbee
                    8
                         ROBERT W. FREEMAN, ESQ.                           MATTHEW K. HIGBEE, ESQ.
                    9    Nevada Bar No. 3062                               Nevada Bar No. 11158
                         PRISCILLA L. O’BRIANT, ESQ.                       HIGBEE & ASSOCIATES
                   10    Nevada Bar No. 10171                              2445 Fire Mesa Street, Suite 150
                         LEWIS BRISBOIS BISGAARD & SMITH                   Las Vegas, NV 89128
                   11    6385 S. Rainbow Blvd., Suite 600                  Attorney for Plaintiff
                   12    Las Vegas, Nevada 89118
                         Attorneys for USAA SB
                   13

                   14
                                                                    ORDER
                   15

                   16            IT IS SO ORDERED.
                                 Dated: January 8, 2020
                   17            Dated this ____ day of ______________, 2020

                   18

                   19

                   20
                                                                           _______________________________
                   21                                                      U.S. DISTRICT
                                                                           United         COURT JUDGE
                                                                                  States Magistrate Judge
                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4852-0224-1712.1                               2
